                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 1 of 25


                                        1   ROBERT C. SCHUBERT (No. 62684)
                                            (rschubert@sjk.law)
                                        2
                                            NOAH M. SCHUBERT (No. 278696)
                                        3   (mkolbe@sjk.law)
                                            KATHRYN Y. MCCAULEY(No. 265803)
                                        4   (kmccauley@sjk.law)
                                            SCHUBERT JONCKHEER & KOLBE LLP
                                        5   Three Embarcadero Center, Suite 1650
                                        6   San Francisco, California 94111
                                            Telephone:     (415) 788-4220
                                        7   Facsimile:     (415) 788-0161
                                        8   Counsel for Plaintiff
                                        9
                                       10                             UNITED STATES DISTRICT COURT
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11                           NORTHERN DISTRICT OF CALIFORNIA
      San Francisco, CA 94111




                                       12                                  SAN FRANCISCO DIVISION
           (415) 788-4220




                                       13
                                              ANAN SAID, individually and on behalf of all   Case No.
                                       14     others situated;
                                                                                             CLASS ACTION COMPLAINT
                                       15                           Plaintiff,
                                                     v.                                      DEMAND FOR JURY TRIAL
                                       16
                                       17
                                              TOYOTA MOTOR SALES, U.S.A., INC.,
                                       18
                                                                    Defendant.
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 2 of 25


                                        1          Upon personal knowledge as to his own acts, and based upon his investigation, the
                                        2   investigation of counsel, and information and belief as to all other matters, Plaintiff Anan Said, on
                                        3   behalf of himself and all others similarly situated, alleges as follows:
                                        4
                                        5                                            INTRODUCTION
                                                   1.      This is a class action brought on behalf of purchasers and lessees of 2020 Toyota
                                        6
                                            Highlander Hybrid vehicles (the “Highlanders”).
                                        7
                                                   2.      Defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota”) is a manufacturer and
                                        8
                                            distributor of new motor vehicles. Toyota markets and advertises the Highlanders, oversees Toyota
                                        9
                                            dealers, and develops the company’s nationwide marketing and informational materials.
                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                                   3.      As alleged herein, Toyota advertises and represents in its promotional materials,
                                       11
      San Francisco, CA 94111




                                            specifications, and owner’s manual that the Highlander’s fuel tank capacity is 17.1 gallons. Toyota
                                       12
           (415) 788-4220




                                            further represents and warrants that the Highlander’s total mileage range is 616 miles. However,
                                       13
                                            Toyota failed to disclose that the Highlanders will not accept a full tank of fuel. Customer
                                       14
                                            complaints on online forums, car review websites, and YouTube indicates that the Highlander falls
                                       15
                                            several gallons short of the 17.1 gallon capacity promised by Toyota. As a result, Toyota’s
                                       16
                                            representations regarding the Highlander’s fuel tank capacity and mileage range are misleading.
                                       17
                                            Despite this widespread defect, Toyota has not announced a recall of the Highlander vehicles and
                                       18
                                            continues to sell them to the public.
                                       19
                                                   4.      In deciding to purchase his Highlander, Plaintiff Said believed and relied on
                                       20
                                            statements made by Toyota regarding the Highlander’s fuel tank capacity. However, Plaintiff’s
                                       21
                                            vehicle will not accept a full tank of fuel, even when the fuel gauge indicates that the tank is nearly
                                       22
                                            empty. Furthermore, according to the calculations provided by Plaintiff’s vehicle, the vehicle’s
                                       23
                                            mileage range on a full tank of fuel is approximately 430-500 miles— significantly less than the
                                       24
                                            estimated 616 mileage range advertised by Toyota.
                                       25
                                                   5.      Plaintiff and the Class (as defined below) have suffered diminished market value of
                                       26
                                            their Highlander vehicles as a direct result of Toyota withholding material information and/or
                                       27
                                            making misleading statements regarding the Highlander’s fuel tank capacity and mileage range.
                                       28
                                            Plaintiff herein seeks relief under the laws of Maryland.

                                            CLASS ACTION COMPLAINT
                                                Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 3 of 25


                                                                                         PARTIES
                                        1
                                                   6.      Anan Said is a citizen of Pennsylvania. Plaintiff Said purchased a 2020 Toyota
                                        2
                                            Highlander Hybrid around April of 2020 from Heritage Toyota Owings Mills located at 9801
                                        3
                                            Reisterstown Road, Owings Mills, Maryland 21117. In deciding to purchase his Highlander
                                        4
                                            vehicle, Plaintiff Said believed and relied upon Toyota’s representations on Toyota’s website
                                        5
                                            (www.toyota.com) under the Specifications section of the 2020 Toyota Highlander Hybrid
                                        6
                                            webpage. Specifically, on Toyota’s specifications webpage, Plaintiff Said saw and relied upon
                                        7
                                            Toyota’s representations that the Highlander’s fuel tank capacity is 17.1 gallons. On Toyota’s
                                        8
                                            specifications webpage, Plaintiff Said also saw and relied upon Toyota’s representation that the
                                        9
                                            Highlander’s MPG mileage estimate is “35/35/35” for “city/highway/combined,” and that
                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                            therefore the Highlander had a mileage range of approximately 600 miles.1 Prior to his purchase,
                                       11
      San Francisco, CA 94111




                                            Plaintiff Said also saw and relied on these exact same specifications on other Toyota dealership
                                       12
           (415) 788-4220




                                            websites, like Heritage Toyota Owings Mills in Maryland. Before purchasing his vehicle, Plaintiff
                                       13
                                            Said extensively researched and relied on representations on Kelley Blue Book, MotorTrend,
                                       14
                                            YouTube, and other websites that stated the fuel tank capacity was 17.1 gallons and mileage range
                                       15
                                            was approximately 616 miles. Plaintiff Said is informed and believes that these representations
                                       16
                                            were based on information published or otherwise provided by Toyota. At the time of sale,
                                       17
                                            Plaintiff Said relied on and was further aware of the Highlander’s mileage range because the MPG
                                       18
                                            ratings were displayed on a Monroney Sticker located on a 2020 Toyota Highlander Hybrid at
                                       19
                                            Heritage Toyota Owings Mills. Toyota’s representations were material to Plaintiff Said and an
                                       20
                                            important factor in his decision to purchase the Highlander. Plaintiff Said purchased his
                                       21
                                            Highlander in part because of the long distances he expected to be able to travel on a single tank of
                                       22
                                            fuel. Since Plaintiff Said travels between Pennsylvania, D.C., and Massachusetts, Plaintiff Said
                                       23
                                            purchased his Highlander with the expectation that the Highlander had great fuel efficiency with a
                                       24
                                            fuel tank capacity of 17.1 gallons as advertised. Shortly after purchasing his Highlander, however,
                                       25
                                            Plaintiff Said discovered that the vehicle will only accept approximately 12-13 gallons of fuel
                                       26
                                       27   1
                                              As shown below, Toyota represents that the Highlander AWD has a “mpg
                                            city/highway/combined” of “35/35/35” on its website. However, the U.S. Department of Energy
                                       28   shows that the Toyota Highlander Hybrid non-AWD is “36/35/36,” with a mileage range of
                                            approximately 616 miles.
                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 4 of 25


                                        1   when the tank is nearly empty, far less than the advertised 17.1 gallon tank should accept. As a
                                        2   result, Plaintiff Said’s mileage range is approximately 430-500 miles – significantly less than the
                                        3   advertised range of approximately 616 miles. This causes Plaintiff Said to make more frequent
                                        4   trips to refuel his Highlander than he should have been required to based on Toyota’s
                                        5   misrepresentation that his Highlander fuel tank can hold 17.1 gallons of fuel. As a result of the fuel
                                        6   tank defect, Plaintiff Said has suffered actual damages in the form of the diminished value of his
                                        7   Highlander. Plaintiff Said has suffered an ascertainable loss as a result of Toyota’s omissions
                                        8   and/or misrepresentations regarding the Highlander fuel tank, including but not limited to more
                                        9   frequent fueling, anticipated future repairs, and diminished value of his Highlander. Neither
                                       10   Toyota, nor its agents, dealers, or other representatives informed Plaintiff Said of the Highlander’s
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   true mileage range or fuel tank capacity prior to purchase. Plaintiff Said has reported the issue to
      San Francisco, CA 94111




                                       12   Toyota. Toyota has not offered to repair or replace Plaintiff Said’s Highlander, or otherwise
           (415) 788-4220




                                       13   offered any refund or other remedy. Had Plaintiff Said known the actual fuel tank capacity and
                                       14   mileage range prior to his purchase, he would either not have purchased the Highlander or would
                                       15   have paid less for it. Plaintiff Said remains interested in being a Toyota customer and would
                                       16   consider purchasing or leasing a Highlander in the future if Toyota provided a vehicle that met its
                                       17   advertised fuel tank capacity and mileage range.
                                       18          7.      Defendant Toyota is a California corporation, with its corporate headquarters
                                       19   located at 6565 Headquarters Drive, Plano, Texas 75024. Toyota also maintains an office within
                                       20   this District at 2451 Bishop Drive, San Ramon, California 94583. Toyota is a manufacturer and
                                       21   distributor of new motor vehicles under the Toyota brand. Toyota markets and advertises
                                       22   Highlanders and oversees Toyota dealers, regulatory compliance, and warranty services of Toyota-
                                       23   brand vehicles through a network of dealers throughout the United States. Toyota develops the
                                       24   company’s nationwide marketing materials and supervises deal marketing. Toyota also creates and
                                       25   distributes the warranties, owner manuals, and other written materials that accompany the sale and
                                       26   lease of Highlanders and other Toyota-branded vehicles throughout the United States.
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
                                                  Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 5 of 25


                                        1
                                                                               JURISDICTION AND VENUE
                                        2            8.      This Court has original jurisdiction over this action pursuant to the Class Action
                                        3   Fairness Act, 28 U.S.C. § 1332(d), because at least one class member is a citizen of a state other
                                        4   than that of Toyota, and the aggregate amount in controversy exceeds $5,000,000, exclusive of
                                        5   interest and costs.
                                        6            9.      This Court has personal jurisdiction over Toyota pursuant 18 U.S.C. § 1965(a)
                                        7   because Toyota is a California corporation and resides, is found, has an agent, and transacts its
                                        8   affairs in this District.
                                        9            10.     This Court has personal jurisdiction over Plaintiff because Plaintiff submits to the
                                       10   Court’s jurisdiction.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11            11.     Venue is proper in this District under 28 U.S.C. § 1391 because Toyota maintains
      San Francisco, CA 94111




                                       12   an office in this District, Toyota conducts substantial business in this District, Toyota has
           (415) 788-4220




                                       13   intentionally availed itself of the laws and markets of this District, and Toyota is subject to
                                       14   personal jurisdiction in this District.
                                       15                                    INTRADISTRICT ASSIGNMENT
                                       16            12.     Toyota maintains a corporate office in the County of Contra Costa. As such, this
                                       17   action may be properly assigned to the San Francisco/Oakland division of this Court pursuant to
                                       18   Civil Local Rule 3-2(d).
                                       19                                        FACTUAL BACKGROUND

                                       20   Toyota’s Marketing and Warranty of the Highlander

                                       21            13.     Toyota markets, advertises, warrants, and represents that the Highlander’s fuel tank

                                       22   capacity is 17.1 gallons.2

                                       23            14.     On its website, Toyota represents and states that the Highlander’s fuel tank capacity

                                       24
                                       25
                                       26
                                       27
                                       28
                                            2
                                                https://www.toyota.com/highlander/features/mileage_estimates/6964/6965/6966
                                            CLASS ACTION COMPLAINT
                                                Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 6 of 25


                                        1   is 17.1 gallons.3
                                        2
                                        3
                                        4
                                        5
                                        6
                                                   15.     Toyota further markets, advertises, warrants, and represents that the Highlander’s
                                        7
                                            mileage estimate is 35 miles per gallon (“MPG”) for city driving and 35 MPG for highway driving,
                                        8
                                            for a combined rating of 35 MPG.4
                                        9
                                                   16.     On its website, Toyota represents and states that the Highlander’s MPG mileage
                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                            estimate is “35/35/35” for “city/highway/combined.”5
                                       11
      San Francisco, CA 94111




                                       12
           (415) 788-4220




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                                   17.     According to Toyota’s Owner’s Manual, the fuel tank capacity for the Highlander is
                                       23
                                            17.1 gallons.6 Additionally, according to the Owner’s Manual, when the low fuel level warning
                                       24
                                       25   3
                                              Id.
                                            4
                                       26     Id.
                                            5
                                              Id.
                                       27   6
                                              https://www.toyota.com/t3Portal/document/om-s/OM0E037U/pdf/OM0E037U.pdf. As noted
                                            above, Toyota represents that the Highlander AWD has a “mpg city/highway/combined” of
                                       28   “35/35/35” on its website. However, the U.S. Department of Energy shows that the Toyota
                                            Highlander Hybrid non-AWD is “36/35/36.”
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 7 of 25


                                        1   light illuminates on the Highlander, the remaining fuel in the vehicle is approximately 2.6 gallons
                                        2   or less.7
                                        3            18.    The Highlander’s “Monroney” sticker—the new car sticker displayed in the
                                        4   Highlander’s window prior to purchase—prominently lists the 2020 Highlander AWD’s MPG
                                        5   estimates as 35 combined city/hwy:
                                        6
                                        7
                                        8
                                        9
                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11
      San Francisco, CA 94111




                                       12
           (415) 788-4220




                                       13
                                       14            19.    According to www.fueleconomy.gov, the U.S. Department of Energy’s official
                                       15   source for fuel economy information, the total combined mileage range for the 2020 Highlander is
                                       16   616 miles (36 MPG x 17.1 gallons) and 598 miles (35 MPG x 17.1 gallons) for the 2020
                                       17   Highlander AWD:8
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28   7
                                                Id.
                                            8
                                                https://www.fueleconomy.gov/feg/Find.do?action=sbs&id=42477
                                            CLASS ACTION COMPLAINT
                                                  Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 8 of 25


                                        1
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11            20.     The total city range for the Highlander is 616 miles (36 MPG x 17.1 gallons), and
      San Francisco, CA 94111




                                       12   the total highway range for the Highlander is 598.5 miles (35 MPG x 17.1 gallons).
           (415) 788-4220




                                       13            21.     Toyota recognizes that consumers will pay a premium for hybrid and electric

                                       14   vehicles that are energy efficient with increased mileage range, and Toyota advertises and markets

                                       15   its Highlanders as providing these benefits over its similar gas-only Highlander model.

                                       16            22.     In its 2020 Highlander brochure, Toyota prominently advertises that the

                                       17   Highlander’s estimated MPG is 35 MPG, accompanied by the statement, “best-in-class” and

                                       18   “[e]ven everyday commutes have been designed with fuel efficiency in mind.”9

                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            9
                                                Available at https://cdn.dealereprocess.org/cdn/brochures/toyota/2020-highlander.pdf
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 9 of 25


                                        1
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
                                       10          23.     Further, in the specifications section of the Highlander brochure, Toyota represents
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   that the fuel tank is 17.1 gallons and the mileage estimates are 36/35/36 and 35/35/35 for the
      San Francisco, CA 94111




                                       12   Highlander Hybrid.10
           (415) 788-4220




                                       13
                                       14
                                       15
                                       16
                                       17          24.     Additionally, Toyota boasts that the 2020 Highlander’s fuel efficiency: “Leave it to

                                       18   Toyota to again raise the bar for hybrid SUV functionality by making the 2020 model the most

                                       19   fuel-efficient Highlander Hybrid ever.”11

                                       20          25.     In its video advertisements, Toyota also touts that drivers can “[g]o the extra mile”

                                       21   in the Highlander.12

                                       22          26.     According to www.fueleconomy.gov, the U.S. Department of Energy’s official

                                       23   source for fuel economy information, the total combined mileage range for the non-hybrid version

                                       24   of the Highlander is 412 miles — significantly less than the 616 miles promised by the hybrid

                                       25   model.13

                                       26
                                            10
                                               Id.
                                       27   11
                                               https://pressroom.toyota.com/toyotas-fourth-generation-2020-highlander-redesigned-from-the-
                                            ground-up/
                                       28   12
                                               https://www.youtube.com/watch?v=rtJ98KAfmbU
                                            13
                                               https://www.fueleconomy.gov/feg/Find.do?action=sbs&id=42477&id=42379
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 10 of 25


                                        1           27.    As a result of the superior driving range and efficiency that Toyota claims the
                                        2   Highlander Hybrid has over the non-hybrid model, Toyota’s MSRP for the Highlander Hybrid is
                                        3   nearly $4000 higher than the non-hybrid model.
                                        4   Toyota’s New Vehicle Limited Warranty
                                        5           28.    As a basis of the bargain, Toyota provides Highlander purchasers with an express
                                        6   warranty, which includes a “New Vehicle Limited Warranty” for a period of 36 months or 36,000
                                        7   miles, whichever occurs first.14
                                        8           29.    The New Vehicle Limited Warranty covers “repairs and adjustments needed to
                                        9   correct defects in materials or workmanship of any part supplied by Toyota.”15
                                       10   Customer Complaints Regarding the Highlander Fuel Tank Capacity
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11           30.    Plaintiff’s Highlander fuel tank will not fill to capacity, and falls several gallons
      San Francisco, CA 94111




                                       12   short of the 17.1 gallon tank promised by Toyota. Although Toyota promised a 616-mileage range,
           (415) 788-4220




                                       13   the range that the Plaintiff has actually experienced is approximately 430-500 miles, at least 100
                                       14   miles less than advertised.
                                       15           31.    The actual mileage range of Plaintiff’s Highlander is similar to or in some instances
                                       16   significantly less than the mileage range of the non-hybrid Highlander models, despite the fact the
                                       17   Plaintiff paid a premium for the Highlander’s superior driving range and efficiency, as advertised
                                       18   by Toyota.
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                            14
                                               Available at https://www.toyota.com/t3Portal/document/omms-s/T-MMS-
                                       28   20HighlanderHV/pdf/T-MMS-20HighlanderHV.pdf
                                            15
                                               Id.
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 11 of 25


                                        1
                                        2
                                                                                 Fuel Tank                                        MSRP
                                        3                                                           Mileage Range
                                                                                 Capacity                                         (2020)
                                        4
                                                 Highlander Hybrid              17.1 gallons           616 miles
                                        5
                                                 (advertised)
                                        6
                                                                                                                           $38,200 - $48,25016
                                        7        Highlander Hybrid (actual)    12-13 gallons           430 miles

                                        8
                                        9        Highlander Non-Hybrid          17.9 gallons           412 miles           $34,600 - $46,85017

                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11
      San Francisco, CA 94111




                                       12            32.    As a result of the reduced mileage range, Plaintiff spends more time refueling at the
           (415) 788-4220




                                       13   pump, despite Toyota’s promises otherwise.
                                       14            33.    Plaintiff is not alone in his complaint. As of the date of this Class Action
                                       15   Complaint, several complaints have been filed with the National Highway Traffic Safety
                                       16   Administration (“NHTSA”) regarding “fuel/propulsion system” issues with the 2020 Highlanders.
                                       17   Each of these complaints alleges facts similar to Plaintiff’s allegations herein. For example, in
                                       18   NHTSA ID Number: 11322170, the consumer states:
                                       19
                                       20                   TOYOTA ADVERTISES AND REPRESENTS THAT THE HIGHLANDER
                                                            HYBRID′S FUEL TANK CAPACITY IS 17.1 GALLONS, AND BASED ON ITS
                                       21                   35 MPG RATING, THE RANGE SHOULD BE ABOUT 600 MILES.
                                                            HOWEVER, I AM NOT ABLE TO FILL THE TANK BY MORE THAN 12
                                       22                   GALLONS THUS REDUCING MY RANGE TO 420 MILES. I BELIEVE
                                                            THERE IS A DEFECT IN THE NEWLY DESIGNED SADDLE TANK WHICH
                                       23
                                       24
                                       25
                                            16
                                       26      Pricing reflects manufacturer’s suggested retail price (MSRP) for 2020 Toyota Highlander
                                            Hybrid model without options, according to U.S. Department of Energy, available at
                                       27   www.fueleconomy.gov
                                            17
                                               Pricing reflects manufacturer’s suggested retail price (MSRP) for 2020 Toyota Highlander Non-
                                       28   Hybrid model with 3.5 L, 6 cyl, Automatic (S8) option, according to U.S. Department of Energy,
                                            available at www.fueleconomy.gov
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 12 of 25


                                                          PROHIBITS THE TANK FROM BEING FILLED COMPLETELY THUS
                                        1
                                                          CHEATING ME OUT OF ABOUT 180 MILES OF DRIVING RANGE.18
                                        2           34.   In NHTSA ID Number: 11323593, the consumer states:
                                        3
                                                          MY NEW 2020 HIGHLANDER HYBRID HAS A BIG ISSUE WITH THE GAS
                                        4                 TANK. I GET ONLY 460 MILES, EVEN IF I TOP IT OFF WITH THE GAS
                                                          SPEWING OUT. TOYOTA ADVERTISED A 600 MILE RANGE TO THE
                                        5                 HIGHLANDER HYBRID. THE 600 MILE FUEL RANGE SEEMS VERY OFF
                                        6                 WITH THE 2020 HIGHLANDER HYBRID. I HAVE THE XLE AND ALWAYS
                                                          HAVE KEPT IT IN ECO MODE. I'VE DRIVEN OVER A THOUSAND MILES
                                        7                 ON THE CAR, BUT THE MILE RANGE ESTIMATE ON THE CAR IS
                                                          INACCURATE AND SEEMS TO BE OFF A LOT IF IT'S SUPPOSED TO GET
                                        8                 600 MILES TO A TANK. MORE IMPORTANTLY, WHEN THE TANK IS
                                        9                 EMPTY (THE DASH SAYS I HAD 5 MILES LEFT TO EMPTY), THE GAS
                                                          TANK ONLY HOLDS AROUND 13 GALLONS EVEN THOUGH THE FUEL
                                       10                 TANK CAPACITY IS SUPPOSEDLY 17.1 GALLONS. THOSE 4 GALLONS
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                                          MAKE FOR 140 MILES LESS DISTANCE ON A TANK. IF I WAIT AND KEEP
                                       11                 ON FORCING THE GAS IN SLOWLY, I CAN GET 15 GALLONS BUT I
      San Francisco, CA 94111




                                                          DON'T LIKE THE IDEA OF HAVING TO KEEP ON PUSHING THE GAS
                                       12
           (415) 788-4220




                                                          NOZZLE UNTIL THE GAS SPEWS OUT OF THE TANK JUST TO GET 15
                                       13                 GALLONS IN. I KNOW TOYOTA HAS BEEN HAVING GAS TANK ISSUES
                                                          IN OTHER MODELS RECENTLY. ONE OF THE MAIN REASONS I BOUGHT
                                       14                 THE CAR WAS FOR THE FUEL TANK CAPACITY AND RANGE. A VIDEO
                                                          EXPLANATION OF THE PROBLEM IS BELOW:
                                       15                 HTTPS://WWW.YOUTUBE.COM/WATCH?V=HUU649ZRL-G&T=245S. *TR 19
                                       16
                                                    35.   In NHTSA ID Number: 11378393, the consumer states:
                                       17
                                       18                 THE GAS TANKS HOLDS 17 GALLONS OR ~570 MILES TO EMPTY. THE
                                                          MOST I CAN FILL IT IS ~14 GALLONS OR ~470 MILES TO EMPTY. IT
                                       19                 ALWAYS CLICKS OFF LIKE IT'S FULL. I'VE TRIED GENTLY TOPPING
                                                          OFF, SLIGHTLY PULLING OUT FUEL MODEL ETC. NOTHING HAS
                                       20
                                                          WORKED. THIS HAS HAPPENED SINCE THE VEHICLE WAS NEW AND
                                       21                 DRIVEN OFF THE LOT. THIS IS ALL WHILE THE VEHICLE IS PARKED AT
                                                          A GAS PUMP.20
                                       22
                                                    36.   In NHTSA ID Number 11388566, the consumer states:
                                       23
                                       24                 THE FUEL TANK CAPACITY LISTED AS 17.1 GALLONS BUT ONLY TAKE
                                                          BETWEEN 12-12.5 GALLON WHEN FILLED UP, EVEN WHEN THE
                                       25                 RESERVE HAS RAN DOWN WHERE MILE TO EMPTY IS NEAR ZERO.
                                       26
                                       27   18
                                               Available at
                                            https://www.nhtsa.gov/vehicle/2020/TOYOTA/HIGHLANDER/SUV/AWD#complaints
                                       28   19
                                               Id.
                                            20
                                               Id.
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 13 of 25


                                                           TOTAL MILES RANGE BETWEEN FILL UPS IS UNDER 500 MILES, FAR
                                        1
                                                           LESS THAN THE 616 MILES RANGE CLAIMED BY TOYOTA.21
                                        2
                                        3            37.   In NHTSA ID Number 11388861, the consumer states:

                                        4                  2020 TOYOTA HIGHLANDER HYBRID PLATINUM AWD CANNOT FILL UP
                                                           FUEL TANK ALL THE WAY. MAX CAN FILL IT UP WHEN IT SHOWS 0
                                        5                  MILES LEFT OF FUEL IS LESS THAN 13 GALLON AND CAR HAS OVER 17
                                        6                  GALLONS. TOYOTA IS SAYING THEY DON'T KNOW WHAT THE ISSUE
                                                           IS. NO SOLUTION AT THIS TIME FOR A $50K CAR.22
                                        7
                                                     38.   In NHTSA ID Number 11389803, the consumer states:
                                        8
                                                           WHEN RE-FUELING THE VEHICLE WITH DTE OF LESS THAN 30 MILES,
                                        9                  THE FUEL SHUTS OFF AROUND 12 GAL. 2ND CLICK FOR FUEL
                                       10                  STOPPAGE MAY YIELD ANOTHER 0.5 GAL. NOTHING ADDS UP TO 17.1
Three Embarcadero Center, Suite 1650




                                                           GAL OF FUEL IN THE TANK. GOING BEYOND THE 1ST CLICK IS BAD
SCHUBERT JONCKHEER & KOLBE LLP




                                       11                  FOR THE SYSTEM, YET ONLY FILLS THE CAR UP TO 7/8 FULL ON THE
      San Francisco, CA 94111




                                                           FUEL GAUGE.23
                                       12
           (415) 788-4220




                                                     39.   In NHTSA ID Number 11394879, the consumer states:
                                       13
                                                           2020 TOYOTA HIGHLANDER HYBRID AWD. WHEN FILLING FROM
                                       14
                                                           ALMOST EMPTY (PER LOW FUEL WARNING LIGHT AND DISTANCE TO
                                       15                  EMPTY READING ALMOST 0), TANK ONLY ACCEPTS ~12.5 GALLONS
                                                           BEFORE GAS STATION FUEL NOZZLE AUTO CLICKS OFF. THE FUEL
                                       16                  GAGE AT THIS POINT INDICATES THAT THE VEHICLE IS ~7/8 FILLED.
                                                           THE OWNERS MANUAL WARNS ABOUT NOT ATTEMPTING TO FILL
                                       17                  AFTER THE FUEL NOZZLE AUTOMATICALLY CLICKS OFF. BEING
                                       18                  UNABLE TO FILL TANK MAY LEAD TO OWNERS ATTEMPTING TO
                                                           OVERFILL TANKS AND COULD RESULT IN INADVERTENTLY SPILLING
                                       19                  FUEL WHICH POSES A SAFETY RISK AND AN ENVIRONMENTAL
                                                           DAMAGE RISK. IT CAN ALSO LEAD TO MORE EMISSIONS. A SIMILAR
                                       20                  PROBLEM EXISTS WITH 2019/2020 TOYOTA RAV4 PER NHTSA RECORDS,
                                                           TOYOTA HAS PROPOSED A FIX FOR THIS VEHICLE BUT HAS STATED
                                       21
                                                           THAT NO OTHER MODELS ARE AFFECTED BY THIS ISSUE. THE
                                       22                  PROBLEM DESCRIBED ABOVE IS ALMOST IDENTICAL WITH THE
                                                           EXCEPTION THAT THE VEHICLES HAVE DIFFERENT FUEL TANK
                                       23                  CAPACITIES. TOYOTA HAS INDICATED THAT THIS IS "NORMAL".24
                                       24            40.   In NHTSA ID Number 11397181, the consumer states:
                                       25                  UNABLE TO COMPLETELY FILL FUEL TANK. WHEN FUEL LIGHT
                                       26                  COMES ON AND I GO TO FILL IT, I GET NO MORE THAN 13 GALLONS IN

                                       27   21
                                               Id.
                                            22
                                               Id.
                                       28   23
                                               Id.
                                            24
                                               Id.
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 14 of 25


                                                           MY TANK. THE FUEL GAUGE ONLY READS 3/4 FULL. NEVER
                                        1
                                                           COMPLETELY FULL.25
                                        2            41.   In NHTSA ID Number 11399660, the consumer states:
                                        3
                                                           THE VEHICLE IS SOLD AS HAVING A 17 GALLON FUEL TANK. I'VE
                                        4                  DRIVEN THE VEHICLE FOR 5000 PLUS MILES NOW. I HAVE NEVER
                                                           BEEN ABLE TO GET MORE THAN 13 GALLONS OF FUEL INTO THE
                                        5                  TANK. I HAVE WAITED UNTIL THE GAGE SAID THERE WAS ONLY 12
                                        6                  MILE UNTIL EMPTY. STILL COULD ONLY FILL UP WITH ON 13
                                                           GALLONS OF FUEL. THE GAGE SAY'S IT'S FULL. I HAVE MADE THE
                                        7                  TOYOTA DEALERSHIP AWARE OF THE ISSUE. BUT THEY SAID THERE
                                                           WAS NOTHING ON THEIR SYSTEM ABOUT A RECALL OR NEEDED
                                        8                  REPAIR. IF THE VEHICLE IS ADVERTISED AS HAVING A 17 GALLON
                                        9                  TANK I SHOULD BE ABLE TO USE THAT WHALE 17 GALLONS OF FUEL.
                                                           INSTEAD I CAN ONLY FILL UP TO 13 GALLONS.26
                                       10            42.   In NHTSA ID Number 11405736, the consumer states:
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11
      San Francisco, CA 94111




                                                           EACH TIME I FILL UP THE CAR WITH GAS I AM UNABLE TO FILL THE
                                       12                  TANK TO ITS LISTED CAPACITY. THE VEHICLE HAS A 17 GALLON
           (415) 788-4220




                                                           TANK, BUT WHEN THE VEHICLE IS NEAR EMPTY (1-2 GALLONS
                                       13
                                                           REMAINING) I CAN PUMP IN ONLY 12-13 GALLONS OF GAS. THIS
                                       14                  GREATLY IMPACTS THE RANGE OF THE VEHICLE. THE DATE SHOWN
                                                           BELOW IS MY MOST RECENT FILL-UP, BUT IT HAS HAPPENED EACH
                                       15                  TIME I FILL UP. I HAVE REPORTED THIS TO MY TOYOTA DEALER.27
                                       16            43.   Several Highlander owners have logged similar complaints on online forums and

                                       17   discussions. For example, on toyotanation.com, one owner states:

                                       18                  Have any other 2020 Highlander Hybrid (AWD) owners having issues with filling
                                                           the fuel tank all the way or the DTE display showing much less than it should?
                                       19
                                       20                  When I took delivery of my 2020 Highlander Hybrid last month I was concerned
                                                           that the "Distance to Empty" display read only 420 miles. I asked the salesman if
                                       21                  this was right and she confirmed that the fuel capacity of the vehicle was 17.1
                                                           gallons and the MPG is rated at 35 so the range should be about 600 miles. Then
                                       22                  she said that it might take a while for the computer to reset and show the correct
                                       23                  DTE.

                                       24                  I've only driven the vehicle 725 miles since I got it due to Covid-19 restrictions, and
                                                           while it's averaging 35.6 miles per gallon (mostly ECO mode), the vehicle only
                                       25                  shows about 420 miles DTE when refueled. This week I specifically waited for the
                                       26                  low fuel light to go on and drove a few miles past just for good measure. I went to
                                                           the gas station and only could pump 12 gallons before the pump shut off. I tried
                                       27
                                            25
                                               Id.
                                       28   26
                                               Id.
                                            27
                                               Id.
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 15 of 25


                                                           topping off the tank and eeked 12.5 gallons into the tank and showed DTE of 445
                                        1
                                                           miles – far less than the 609 miles I expected.
                                        2
                                                           I took the vehicle back to the dealership and explained the problem. They checked
                                        3                  for error codes, software updates, recalls and TSBs and found nothing. They noted
                                                           that that were no issues. I called Toyota corporate and was told the same thing - no
                                        4                  issues reported.
                                        5
                                                           I did some research (“Google”) and found that 2019/2020 RAV4 Hybrids with the
                                        6                  same new “saddle” tank design are having the same problem I’m experiencing.
                                                           Apparently, the new tank design is required to accommodate the hybrid drivetrain
                                        7                  and won’t fill all the way. RAV4 owners can fill about 9 to 10 gallons of the 14.5
                                        8                  gallon tank – pretty consistent with what I’m getting with 12 gallons of the 17
                                                           gallon tank capacity.
                                        9
                                                           I’m pretty sure there’s a design defect in the Highlander Hybrid fuel tank
                                       10                  preventing the last five gallons of gas being pumped thus cheating me out of 180
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                                           miles of range.
                                       11
      San Francisco, CA 94111




                                       12                  While Toyota has acknowledged an issue with the RAV4 and are working on a fix,
           (415) 788-4220




                                                           they haven’t acknowledged a problem with the Highlander yet. I guess I might have
                                       13                  to join the RAV4 class action lawsuit in order to get satisfaction?28
                                       14
                                                    44.    The post received 437 responses, with numerous users posting complaints of the
                                       15
                                            same issue. (“I have never gotten over 14 gallons.”).29
                                       16
                                                    45.    Similarly, on toyotanation.com, another user responded to the above post:
                                       17
                                       18                  Yep..... Having issues. I just traded in a RAV4 Hybrid Limited for a 2020 XLE
                                                           AWD Hybrid Highlander. Although I did have gas filling issues with RAV4 reason
                                       19
                                                           for trading in was size ( for increase in family). Today went to fill up with tank
                                       20                  Until Empty at 77 miles and tank clicked off at 9.2 gallons. I had that same feeling
                                                           like RAV4. Was able to put in additional 4 gallons to 13 until gas started gushing
                                       21                  out. Until Empty until 440 miles ???? Here we go again. I love the highlander by
                                                           the way. Drives much smoother than RAV4.30
                                       22
                                                    46.    Further, on Kelley Blue Book, a consumer posted the following:
                                       23
                                                           My biggest pet peeve and complaint is the range and gas tank size, they specify a
                                       24
                                                           17.1 gallon gas tank which if the mileage is correct would give you a range of
                                       25                  around 600 miles. I was only getting 12.5 - 13 gallons in the tank when it said 0
                                                           miles to empty and a range of around 450 miles. Thinking something was wrong I
                                       26                  brought it to the dealer who checked it out and called Toyota, Toyota said
                                       27
                                            28
                                               https://www.toyotanation.com/threads/2020-hybrid-fuel-tank-issue.1677254/
                                       28   29
                                               Id.
                                            30
                                               Id.
                                            CLASS ACTION COMPLAINT
                                                 Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 16 of 25


                                                            (according to my dealer) yes, we say 17.1 gallons but you'll only get 14 gallons into
                                        1
                                                            it. I haven't been able to get 14 gallons into it. They said it's 17.1 gallons but the
                                        2                   configuration of the car only allows you to put 14 gallons at most into. Now I'm not
                                                            happy. The range is one of the reasons I bought this car, otherwise I might have
                                        3                   bought a 3 row KIA or Hyundai. What's next? Lemon law, join a class action like
                                                            the RAV4 Hybrid, or live with it.31
                                        4
                                                     47.    Highlander owners have even posted videos to youtube.com, filming their refuels.
                                        5
                                            For instance, Plaintiff filmed his refueling when his Highlander fuel gauge indicated the tank was 5
                                        6
                                            miles to empty. His Highlander accepted only 13.13 gallons of fuel, and its distance to empty on
                                        7
                                            the full tank was 462 miles. Additionally, after he slowly filled the tank until 14.5 gallons, gas
                                        8
                                            began to splash out.32
                                        9
                                       10   Toyota Knew About the Fuel Tank Defect And Failed to Warn Purchasers and Lessees
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                                     48.    At least as early as April 24, 2020, Toyota knew about the Highlander’s fuel tank
                                       11
      San Francisco, CA 94111




                                            defect. Since Toyota is experienced in the design and manufacture of consumer vehicles, discovery
                                       12
           (415) 788-4220




                                            will show that Toyota knew about the fuel tank defect in the Highlanders prior to mid-2020 during
                                       13
                                            the pre-production testing of the 2020 Highlander vehicles and their components.
                                       14
                                                     49.    As shown above, Toyota also learned or should have learned of the Highlander fuel
                                       15
                                            tank defect from the number of reports received from customer complaints directed towards
                                       16
                                            Toyota.
                                       17
                                                     50.    Additionally, Toyota is currently experiencing a similar defect resulting from the
                                       18
                                            shape of the fuel tank of the 2019 and 2020 Toyota RAV4 Hybrids, whose 14.5 gallon fuel tank
                                       19
                                            also cannot be filled to capacity. In fact, the RAV4 fuel tank defect is the subject of a consolidated
                                       20
                                            class action lawsuit currently pending in this district, In Re Toyota RAV4 Hybrid Fuel Tank
                                       21
                                            Litigation, No. 3:20-cv-00337.
                                       22
                                            Toyota Has Actively Concealed the Fuel Tank Defect and Continues to Sell Highlanders
                                       23
                                                     51.    Despite Toyota’s knowledge of the fuel tank defect, it failed to disclose the known
                                       24
                                            defect to purchasers or lessees prior to their lease or purchase of the vehicles.
                                       25
                                                     52.    Toyota has and continues to market that the Highlanders have a fuel tank capacity
                                       26
                                            of 17.1 gallons and that the Highlanders have a range of 616 miles per tank.
                                       27
                                       28   31
                                                 https://www.kbb.com/toyota/highlander-hybrid/2020/
                                            32
                                                 https://www.youtube.com/watch?v=HuU649ZRl-g
                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 17 of 25


                                        1            53.   Moreover, Toyota has failed to provide a repair for the defect, which is similar to
                                        2   the defect found in the 2019 or later Toyota RAV4 Hybrids.
                                        3            54.   Toyota has also failed to issue a Technical Tip or TSB to its dealerships informing
                                        4   them that they should acknowledge the problem, reveal it to prospective buyers, and repair the
                                        5   issue.
                                        6            55.   Despite the numerous customer complaints and its knowledge of the fuel tank
                                        7   defect in the Highlanders, Toyota actively concealed the existence and nature of the defect from
                                        8   Plaintiff and Class Members.
                                        9                                   CLASS ACTION ALLEGATIONS
                                       10            56.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(a) on behalf
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   of himself and proposed defined as follows:
      San Francisco, CA 94111




                                       12
           (415) 788-4220




                                                           All persons who purchased or leased a Highlander in Maryland (the “Maryland
                                       13                  Class” or the “Class”).

                                       14            57.   Excluded from the Class are governmental entities, Toyota, any entity in which

                                       15   Toyota has a controlling interest, and Toyota’s officers, directors, affiliates, legal representatives,

                                       16   employees, co-conspirators, successors, subsidiaries, and assigns. Also excluded from the Class are

                                       17   any judges, justices, or judicial officers presiding over this matter and the members of their

                                       18   immediate families and judicial staff. This action is brought and may be properly maintained as a

                                       19   class action pursuant to Federal Rule of Civil Procedures 23(b)(2) and 23(b)(3), and satisfies the

                                       20   numerosity, commonality, typicality, adequacy, predominance, and superiority requirements of

                                       21   these rules.

                                       22            58.   Numerosity Under Rule 23(a)(1). The Class is so numerous that the individual

                                       23   joinder of all members is impracticable, and the disposition of the claims of all Class members in a

                                       24   single action will provide substantial benefits to the parties and the Court. Discovery will reveal,

                                       25   through Defendant’s records, the approximate number of the Maryland Class members.

                                       26            59.   Commonality Under Rule 23(a)(2). Common legal and factual questions exist that

                                       27   predominate over any questions affecting only individual members. These common questions,

                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 18 of 25


                                        1   which do not vary among Class members and which may be determined without reference to any
                                        2   Class member’s individual circumstances, include, but are not limited to:
                                        3                   a)      Whether Toyota owed a duty of care to the Class;
                                        4                   b)      Whether Toyota knew or should have known that the Highlander fuel tank
                                        5   does not fill to the advertised 17.1-gallon capacity;
                                        6                   c)      Whether Toyota knew or should have known that the Highlander’s mileage
                                        7   range is less than the advertised 616 miles;
                                        8                   d)      Whether Toyota advertised, represented, or marketed, or continues to
                                        9   advertise, represent, or market, that the Highlander’s fuel tank capacity is 17.1 gallons and mileage
                                       10   range is 616 miles;
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11                   e)      Whether Toyota’s representations and omissions in advertising,
      San Francisco, CA 94111




                                       12   specifications, and/or informational materials regarding the Highlander’s fuel tank capacity and
           (415) 788-4220




                                       13   mileage range are material to a reasonable consumer;
                                       14                   f)      Whether Toyota’s representations and omissions in Highlander advertising,
                                       15   specifications, and/or informational materials are false, deceptive, and misleading;
                                       16                   g)      Whether Toyota’s representations and omissions in Highlander advertising,
                                       17   specifications, and/or informational materials are likely to deceive a reasonable consumer;
                                       18                   h)      Whether Toyota had knowledge that its representations and omissions in
                                       19   advertising, specifications, and/or informational materials were false, deceptive, and misleading;
                                       20                   i)      Whether Toyota engaged in unlawful, fraudulent, or unfair business
                                       21   practices;
                                       22                   j)      Whether Plaintiff and the Class have been damaged by the wrongs alleged
                                       23   herein and are entitled to compensatory or punitive damages
                                       24                   k)      Whether Plaintiff and the Class are entitled to injunctive or other equitable
                                       25   relief, including restitution.
                                       26           60.     Typicality Under Rule 23(a)(3). Plaintiff’s claims are typical of the Class
                                       27   members’ claims. Toyota’s course of conduct caused Plaintiff and the Class members the same
                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 19 of 25


                                        1   harm, damages, and losses as a result of Toyota’s uniformly unlawful conduct. Likewise, Plaintiff
                                        2   and other Class members must prove the same facts in order to establish the same claims.
                                        3          61.     Adequacy of Representation Under Rule 23(a)(4). Plaintiff is an adequate
                                        4   representative of the Class because he is a member of the Class, and his interests do not conflict
                                        5   with the interests of the Class. Plaintiff has retained counsel competent and experienced in
                                        6   complex litigation and consumer protection class action matters such as this action, and Plaintiff
                                        7   and his counsel intends to vigorously prosecute this action for the Class’s benefit and has the
                                        8   resources to do so. Plaintiff and his counsel have no interests adverse to those of the other
                                        9   members of the Class.
                                       10          62.     Superiority. A class action is superior to all other available methods for the fair and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   efficient adjudication of this controversy because individual litigation of each Class member’s
      San Francisco, CA 94111




                                       12   claim is impracticable. The damages, harm, and losses suffered by the individual members of the
           (415) 788-4220




                                       13   Class will likely be small relative to the burden and expense of individual prosecution of the
                                       14   complex litigation necessitated by Toyota’s wrongful conduct. Even if each Class member could
                                       15   afford individual litigation, the Court system could not. It would be unduly burdensome if
                                       16   thousands of individual cases proceeded. Individual litigation also presents the potential for
                                       17   inconsistent or contradictory judgments, the prospect of a race to the courthouse, and the risk of an
                                       18   inequitable allocation of recovery among those individuals with equally meritorious claims.
                                       19   Individual litigation would increase the expense and delay to all parties and the Courts because it
                                       20   requires individual resolution of common legal and factual questions. By contrast, the class action
                                       21   device presents far fewer management difficulties and provides the benefit of a single adjudication,
                                       22   economies of scale, and comprehensive supervision by a single court.
                                       23          63.     As a result of the foregoing, class treatment is appropriate.
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 20 of 25

                                                                             FIRST CLAIM FOR RELIEF
                                        1                         Violation of the Maryland Consumer Protection Act
                                                                         MD. CODE, COM. LAW § 13-101, et seq.
                                        2                          On Behalf of Plaintiff Said and the Maryland Class
                                        3
                                                   64.     Plaintiff Said, individually and on behalf of the Maryland Class, incorporates by
                                        4
                                            reference all of the allegations contained in the preceding paragraphs of this Class Action
                                        5
                                            Complaint as if fully set forth herein.
                                        6
                                                   65.     Plaintiff Said brings this claim individually and on behalf of the Maryland Class
                                        7
                                            against Toyota.
                                        8
                                                   66.     Toyota, Plaintiff, and the Maryland Class are “persons” within the meaning of the
                                        9
                                            Maryland Consumer Protection Act (“Maryland CPA”), Md. Code, Com. Law § 13-101(h).
                                       10
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                                   67.     The Maryland CPA provides that a person may not engage in any unfair or
                                       11
      San Francisco, CA 94111




                                            deceptive trade practice in the sale of any consumer good. Md. Code, Com. Law § 13-303. Toyota
                                       12
           (415) 788-4220




                                            participated in misleading, false, or deceptive acts that violated the Maryland CPA.
                                       13
                                                   68.     In the course of its business, Toyota concealed and suppressed material facts
                                       14
                                            concerning the Highlanders. Toyota misrepresented that the Highlander’s fuel tank capacity was
                                       15
                                            17.1 gallons and that the Highlander’s mileage range was 616 miles. Toyota also engaged in
                                       16
                                            unlawful trade practices by employing deception, deceptive acts or practices, fraud,
                                       17
                                            misrepresentations, or concealment, suppression or omission of any material fact with intent that
                                       18
                                            others rely upon such concealment, suppression or omission, in connection with the sale and lease
                                       19
                                            of Highlanders.
                                       20
                                                   69.     Toyota knew about the Highlander’s fuel tank capacity and mileage range at the
                                       21
                                            time of sale and lease. Toyota acquired additional information concerning the Highlander’s fuel
                                       22
                                            tank capacity and mileage range after the Highlanders were sold and leased but continued to
                                       23
                                            conceal information until the true capacity and mileage range of the Highlanders were revealed by
                                       24
                                            Highlander purchasers and lessees.
                                       25
                                                   70.     Toyota thus violated the Maryland CPA by, at a minimum: employing deception,
                                       26
                                            deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission of
                                       27
                                            any material fact with intent that others rely upon such concealment, suppression or omission, in
                                       28
                                            connection with the sale or lease or Highlanders.

                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 21 of 25


                                        1          71.     Toyota’s actions as set forth above occurred in the conduct of trade or commerce.
                                        2          72.     Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive
                                        3   reasonable consumers, including Plaintiff Said and members of the Maryland Class, about the true
                                        4   fuel tank capacity and mileage range of the Highlander. Toyota intentionally and knowingly
                                        5   misrepresented material facts regarding the Highlanders with the intent to mislead Plaintiff Said
                                        6   and the Maryland Class.
                                        7          73.     Toyota knew or should have known that its conduct violated the Maryland CPA.
                                        8          74.     Toyota owed Plaintiff Said and the Maryland Class a duty to disclose the true
                                        9   nature of the Highlanders because Toyota: (a) possessed exclusive knowledge about the
                                       10   Highlanders; (b) intentionally concealed the foregoing from Plaintiff; and (c) made incomplete
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   representations about the Highlander’s fuel tank capacity and mileage range, while purposefully
      San Francisco, CA 94111




                                       12   withholding material facts from Plaintiff Said and the Maryland Class that contradicted these
           (415) 788-4220




                                       13   representations.
                                       14          75.     Because Toyota fraudulent concealed these defects in the Highlander, purchasers
                                       15   and lessees of the Highlander were deprived of the benefit of their bargain because the
                                       16   Highlanders they purchased were worth less than they would have been if they were free from
                                       17   defects. Had purchasers and lessees of the Highlanders been aware of the defects in their
                                       18   Highlander, they would either not have purchased or leased the Highlanders or they would have
                                       19   paid less for them.
                                       20          76.     Toyota’s concealment of the true nature of the Highlanders was material to
                                       21   Plaintiff and the Maryland Class.
                                       22          77.     Toyota had an ongoing duty to all Toyota customers to refrain from unfair and
                                       23   deceptive practices under the Maryland CPA. All owners of Highlanders suffered ascertainable
                                       24   loss in the form of the diminished value of their vehicles as a result of Toyota’s deceptive and
                                       25   unfair acts and practices made in the course of Toyota’s business.
                                       26          78.     Toyota’s violations present a continuing risk to Plaintiff as well as the general
                                       27   public. Toyota’s unlawful acts and practices complained of herein affect the public interest.
                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 22 of 25


                                        1            79.   As a direct and proximate result of Toyota’s violations of the Maryland CPA,
                                        2   Plaintiff and the Maryland Class have suffered injury-in-fact and/or actual damage.
                                        3            80.   Pursuant to Md. Code, Com. Law § 13-408, Plaintiff and the Maryland Class seek
                                        4   actual damages, attorneys’ fees, and any other just and proper relief available under the Maryland
                                        5   CPA.
                                        6                                  SECOND CLAIM FOR RELIEF
                                                                              Breach of Express Warranty
                                        7                              MD. CODE, COM. LAW §§ 2-313 and 2A-210
                                                                    On Behalf of Plaintiff Said and the Maryland Class
                                        8
                                        9            81.   Plaintiff Said, individually and on behalf of the Maryland Class, incorporates by
                                       10   reference all of the allegations contained in the preceding paragraphs of this Class Action
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   Complaint as if fully set forth herein.
      San Francisco, CA 94111




                                       12            82.   Plaintiff Said brings this claim individually and on behalf of the Maryland Class
           (415) 788-4220




                                       13   against Toyota.
                                       14            83.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
                                       15   under Md. Code, Com. Law § 2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).
                                       16            84.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
                                       17   vehicles under Md. Code, Com. Law § 2A-103(1)(p).
                                       18            85.   The Highlanders are and were at all relevant times “goods” within the meaning of
                                       19   Md. Code, Com. Law §§ 2-105(1) and 2A-103(1)(h).
                                       20            86.   In connection with the purchase or lease of one of its new Highlanders, Toyota
                                       21   provides an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or
                                       22   36,000 miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed
                                       23   to correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also
                                       24   warrants and represents in its marketing, specifications, and informational materials that the
                                       25   Highlander’s fuel tank capacity is 17.1 gallons and that the Highlander’s mileage range is 616
                                       26   miles.
                                       27            87.   Toyota’s NVLW and warranties regarding the Highlander’s fuel tank capacity and
                                       28   mileage range formed a basis of the bargain that was breached when Plaintiff Said and the


                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 23 of 25


                                        1   Maryland Class members purchased or leased the Highlanders with defects in the fuel tank that
                                        2   prevent the Highlander fuel tank from filling to 17.1 gallons and limit the vehicles’ mileage range
                                        3   to significantly less than 616 miles.
                                        4            88.   Plaintiff Said and the Maryland Class members experienced defects within the
                                        5   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Said and the
                                        6   Maryland Class members that Highlanders contain defectively designed fuel tanks that prevent the
                                        7   tank from filling to capacity and prevent the vehicles from reaching the advertised 616 mileage
                                        8   range.
                                        9            89.   Toyota breached the express warranty promising to repair or adjust defects in
                                       10   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted, and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   has been unable to repair or adjust, the Highlanders materials and workmanship defects.
      San Francisco, CA 94111




                                       12            90.   Toyota was provided with notice of these issues by numerous NHTSA and
           (415) 788-4220




                                       13   consumer complaints filed against it, including the instant Complaint.
                                       14            91.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff
                                       15   Said and the Maryland Class members have been damaged in an amount to be determined at trial.
                                       16                                    THIRD CLAIM FOR RELIEF
                                                                     Breach of Implied Warranty of Merchantability
                                       17                              MD. CODE, COM. LAW §§ 2-314 and 2A-212
                                                                    On Behalf of Plaintiff Said and the Maryland Class
                                       18
                                                     92.   Plaintiff Said, individually and on behalf of the Maryland Class, incorporates by
                                       19
                                            reference all of the allegations contained in the preceding paragraphs of this Class Action
                                       20
                                            Complaint as if fully set forth herein.
                                       21
                                                     93.   Plaintiff Said brings this claim individually and on behalf of the Maryland Class
                                       22
                                            against Toyota.
                                       23
                                                     94.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
                                       24
                                            under Md. Code, Com. Law § 2-104(1) and “sellers” of motor vehicles under § 2-103(1)(d).
                                       25
                                                     95.   With respect to leases, Toyota is and was at all relevant times “lessors” of motor
                                       26
                                            vehicles under Md. Code, Com. Law § 2A-103(1)(p).
                                       27
                                                     96.   The Highlanders are and were at all relevant times “goods” within the meaning of
                                       28
                                            Md. Code, Com. Law §§ 2-105(1) and 2a-103(1)(h).

                                            CLASS ACTION COMPLAINT
                                               Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 24 of 25


                                        1           97.     A warranty that the Highlanders were in merchantable condition and fit for the
                                        2   ordinary purpose for which vehicles are used is implied by law pursuant to Md. Code, Com. Law
                                        3   §§ 2-314 and 2A-212.
                                        4           98.     The Highlanders, when sold or leased and at all times thereafter, were not in
                                        5   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.
                                        6   Specifically, the Highlanders are inherently defective in that their fuel tanks do not properly fill
                                        7   and their mileage range is significantly diminished.
                                        8           99.     Toyota was provided with notice of these issues by numerous NHTSA and
                                        9   consumer complaints filed against it, including the instant Complaint.
                                       10           100.    As a direct and proximate result of Toyota’s breach of the implied warranty of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       11   merchantability Plaintiff Said and the Maryland Class members have been damaged in an amount
      San Francisco, CA 94111




                                       12   to be proven at trial.
           (415) 788-4220




                                       13                                         PRAYER FOR RELIEF
                                       14           WHEREFORE, Plaintiff, on behalf of himself and the Class, requests that the Court order
                                       15   the following relief and enter judgment against Toyota as follows:
                                       16           A.      an Order certifying that the action may be maintained as a Class Action and that
                                       17                   Plaintiff be appointed as Class Representative and their undersigned counsel as Class
                                       18                   Counsel;
                                       19           B.      a declaration that Toyota engaged in the illegal conduct alleged herein;
                                       20           C.      an Order that Toyota be permanently enjoined from its improper activities and
                                       21                   conduct described herein;
                                       22           D.      Injunctive and equitable relief in the form of a comprehensive program to repair
                                       23                   and/or buyback the Highlander;
                                       24           E.      a Judgment awarding Plaintiff and the Maryland Class restitution and disgorgement
                                       25                   of all compensation obtained by Toyota from its wrongful conduct;
                                       26           F.      a Judgment awarding Plaintiff and the Maryland Class compensatory damages and
                                       27                   punitive damages, where available, in an amount to be proven at trial;
                                       28           G.      Prejudgment and post-judgment interest at the maximum allowable rate;


                                            CLASS ACTION COMPLAINT
                                              Case 3:21-cv-05144-WHO Document 1 Filed 07/02/21 Page 25 of 25


                                        1          H.     an Order awarding Plaintiff and the Maryland Class reasonable litigation expenses,
                                        2                 costs, and attorneys’ fees;
                                        3          I.     an Order awarding such other injunctive and declaratory relief as is necessary to
                                        4                 protect the interests of Plaintiff and the Maryland Class; and
                                        5          J.     an Order awarding such other and further relief as the Court deems necessary, just,
                                        6                 and proper.
                                        7                                    DEMAND FOR JURY TRIAL
                                        8          Plaintiff hereby demands a trial by jury for all claims and issues so triable.
                                        9
                                            Dated: July 2, 2021                           SCHUBERT JONCKHEER & KOLBE LLP
                                       10
Three Embarcadero Center, Suite 1650




                                                                                              /s/   Noah M. Schubert
SCHUBERT JONCKHEER & KOLBE LLP




                                       11                                                      NOAH M. SCHUBERT
      San Francisco, CA 94111




                                       12                                                 ROBERT C. SCHUBERT (No. 62684)
           (415) 788-4220




                                                                                          NOAH M. SCHUBERT (No. 278696)
                                       13                                                 KATHRYN Y. MCCAULEY (No. 265803)
                                       14                                                 SCHUBERT JONCKHEER & KOLBE LLP
                                                                                          Three Embarcadero Center, Suite 1650
                                       15                                                 San Francisco, California 94111
                                                                                          Telephone:    (415) 788-4220
                                       16                                                 Facsimile:    (415) 788-0161
                                       17                                                 E-mail:       rschubert@sjk.law
                                                                                                        nschubert@sjk.law
                                       18                                                               kmccauley@sjk.law

                                       19                                                 Counsel for Plaintiff
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
